          Case 3:13-cv-00003-PDW-ARS Document 678 Filed 08/29/19 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NORTH DAKOTA

Rodney J. Ireland, et al.

v.                                                                 Case No: 3:13-CV-03

State of North Dakota, et al.


                                         CLERK'S MINUTES
                                     Proceeding: Status Conference
                                            (via telephone)

Presiding Judge: U.S. Magistrate Judge Alice Senechal              Date: Thursday, August 29, 2019
Deputy Clerk: Lisa Clark                                           Time: 2:00pm
Law Clerk: Amy Strankowski                                         Recess: 2:04pm
Digital Recorder: 190829-001.mp3 (JS Chambers Recorder)


Counsel for Plaintiffs: Christopher Brancart and James Teigland
Counsel for Defendants: Dan Gaustad and Joseph Quinn


Court calls case and counsel enters appearances.

Counsel provide case update. Parties are still exchanging settlement proposals.
Counsel request scheduling another status conference.
Counsel will work on preparing a joint report listing all outstanding issues.

Status conference via phone scheduled for September 26, 2019 at 2pm (CT).


Recess.
